DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.
Response to Remarks/Arguments
With respect to the rejection of claims 2, 11, and 21 under 35 USC 112(b), Examiner withdraws said rejections due to proper amendments.
With respect to the rejection of claim 1 under 35 USC 102(a)(1), Applicant’s arguments filed 06/24/2021 have been fully considered but they are not persuasive. Applicant argues, see page 6, the last paragraph:
FIG. 2, which is not even mentioned in paragraph [0007], shows only a single pair of receiving antennas, but more importantly, 
Examiner respectfully disagrees. Fig. 2 discloses RX antennas 1 through R (note the dots between unit 1 and unit R). It is more obvious in Fig. 4B wherein 4 RX antennas 1~4 are shown. Therefore Grau Besoli Alfred teaches at least two pairs of antenna.
	With respect to “patch” antenna, paragraph [0042] teaches the antenna module 14 may include patch antennas. 
	Applicant further argues, see page 7, the first paragraph:
Claim 1 also recites “deriving angular information as a function of the antenna configuration of the pairs of patches.” The Office Action contends that this feature is disclosed in Besoli in paragraphs [0033], [0035], and [0048], and also in FIGS. 4A-D. Applicant respectfully disagrees. While paragraph [0033] mentions the use of an angle in a radar system, paragraph [0035] mentions radar devices, and paragraph [0048] discusses the operation of each radar device, none of these paragraphs teach or disclose an antenna configuration with pairs of patches, as is recited in claim 1. Moreover, while FIGS. 4A-D, and in particular FIG. 4A, illustrate multiple antennas, none illustrate pairs of patches as recited in the claim.
Examiner respectfully disagrees. Paragraphs [0035], [0048] discuss the radar devices 1-R and Fig. 4B shows an antenna configuration with RX 1-4 antennas (two pairs). With respect to “patch” antenna, paragraph [0042] teaches the antenna module 14 may include patch antennas and many other types of antennas. Paragraph [0048] teaches control signals provided by two radar devices 1-R at a known distance apart reveal the angle of arrival of the inbound radar 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3, 12 and 20 recite the limitation "log-periodic type".  The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).
A log-periodic antenna typically refers to a multi-element, directional antenna designed to operate over a wide band of frequencies. Therefore, for the examination on the merit, the term “log-periodic type patch antenna” will be interpreted as “log-periodic patch antenna” being an antenna comprising multiple patches designed to operate over a wide band of frequencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-14, 19-21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Grau Besoli (US 2012/0112953 A1) in view of Oswald (US 2010/0109938 A1).
Regarding claim 1, Grau Besoli a method comprising: 
transmitting radar signals from a radar system (Fig. 1, [0031], antennas, [0007]) located in an environment having reflective surfaces (Fig. 1, scanning area 20, [0031] a room); 
receiving reflected signals via an antenna having multiple pairs of patches ([0007], Fig. 2, RX antennas 1-R; Fig. 4B, RX antennas 1-4, [0042] Antenna 14 may include patch); 
deriving angular information as a function of the antenna configuration ([0033] location information with respect to global references; relative location information, angle between object and radar system; [0035] variety of ways in variety of frequency bands) of the pairs of patches (Fig. 2, RX antennas 1-R, Figs. 4A-D, [0048] the angle of arrival of the inbound radar signal from two radar devices 1-R); and 
[0033] location information with respect to global references; relative location information, angle between object and radar system; [0035] variety of ways in variety of frequency bands); 
wherein the characteristic of the environment comprises an identification of an object, a person, or a gesture ([0031]).
However, Grau Besoli does not explicitly teach the method, wherein the identification uses a trained machine learning algorithm.
Oswald teaches a method, wherein an identification uses a trained machine learning algorithm ([0572], [0631]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the machine learning classification process to the teachings of Grau Besoli in identification process in order to achieve a low probability of erroneously identifying a subject as an object (Oswald, [0565]).
Regarding claim 2, all the limitations of claim 1 are taught by Grau Besoli in view of Oswald.
Grau Besoli further teaches a method wherein the antenna comprises a log-periodic patch antenna ([0035], variety of frequency bands; [0042] patch, log-periodic).
Regarding claim 3, all the limitations of claim 2 are taught by Grau Besoli in view of Oswald.
Figs. 4C-D, [0072]).
Regarding claim 4, all the limitations of claim 2 are taught by Grau Besoli in view of Oswald.
Grau Besoli further teaches a method wherein the angular information is from signal gain received at multiple pairs of patches having gain patterns oriented such that gain versus angle partially overlaps (Figs. 4C-D, [0072]).
Regarding claim 5, all the limitations of claim 4 are taught by Grau Besoli in view of Oswald.
Grau Besoli further teaches a method further comprising:
generating a sum of signals received from pairs of patches (Fig. 5, sum inbound signal 48, [0077]-[0078]); 
generating difference signals from the pairs of patches (Fig. 5, difference inbound signal 48, [0077]-[0078]); and 
determining an angle of the detection from the sum and difference signals ([0077]-[0078], position, elevation).
Regarding claim 10, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 10 is rejected under the same rationale as claim 1 above.
Regarding claim 11, this claim has substantially the same subject matter as that in claim 2. Therefore, claim 11 is rejected under the same rationale as claim 2 above.
Regarding claim 12, this claim has substantially the same subject matter as that in claim 3. Therefore, claim 12 is rejected under the same rationale as claim 3 above.
Regarding claim 13, this claim has substantially the same subject matter as that in claim 4. Therefore, claim 13 is rejected under the same rationale as claim 4 above.
Regarding claim 14, this claim has substantially the same subject matter as that in claim 5. Therefore, claim 14 is rejected under the same rationale as claim 5 above.
Regarding claim 19, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 19 is rejected under the same rationale as claim 1 above.
Regarding claim 20, this claim has substantially the same subject matter as that in claim 5. Therefore, claim 20 is rejected under the same rationale as claim 5 above.
Regarding claim 21, all the limitations of claim 2 are taught by Grau Besoli in view of Oswald.
Grau Besoli further teaches a method wherein the log-periodic type patch antennas have gain patterns configured and oriented so the gain versus angle at least partially overlaps on multiple axis ([0035], variety of frequency bands; Figs. 4C-D, [0072]).
Regarding claim 25,.
Claims 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Grau Besoli (US 2012/0112953 A1) in view of Oswald (US 2010/0109938 A1) as applied to claim 1 above, and further in view of Hammes (US 2019/0020116 A1).
Regarding claim 22, all the limitations of claim 1 are taught by Grau Besoli in view of Oswald.
Grau Besoli further teaches a method wherein the pairs of patch antennas have patches arranged to cause leaky mode effects ([0057] a leaky wave antenna, Figs. 4).
However Grau Besoli in view of Oswald does not explicitly teach conductive traces between the patches. 
Hammes teaches an antenna comprising patches and conductive traces between patches (Abstract, a series fed patch configuration).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to construct the patch antenna of Grau Besoli in view of Oswald with the conductive traces as taught by Hammes in order to form a leaky wave antenna as required by Grau Besoli (Hammes, Abstract; Grau Besoli [0057]).
Regarding claim 26, this claim has substantially the same subject matter as that in claim 22. Therefore, claim 26 is rejected under the same rationale as claim 22 above.
Claims 23, 24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Grau Besoli (US 2012/0112953 A1) in view of Oswald (US 2010/0109938 A1) and Hammes  as applied to claim 22 above, and further in view of Younis (US 2016/0054440 A1).
Regarding claim 23, all the limitations of claim 22 are taught by Grau Besoli in view of Oswald and Hammes.
Grau Besoli in view of Oswald and Hammes does not explicitly teach a method further comprising varying a frequency of the transmitted radar signals to vary an angle of maximum radiation of such signals from the antenna as a function of the frequency.
Younis teaches a method comprising varying a frequency of the transmitted radar signals to vary an angle of maximum radiation of such signals from the antenna as a function of the frequency ([0089] a frequency scanning antenna with angle of maximum gain, both in reception and transmission, [0101]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Younis to the teachings of Grau Besoli in view of Oswald and Hammes in order to precisely determine the location of an object in indoor environment (Younis, [0002]-[0003]). 
Regarding claim 24, all the limitations of claim 23 are taught by Grau Besoli in view of Oswald, Hammes and Younis.
Younis further teaches a method wherein deriving the angular information is performed as a function of the angle of maximum radiation for each reflected signal at the varied [0089] a frequency scanning antenna with angle of maximum gain, both in reception and transmission, [0101]).
Regarding claim 27, this claim has substantially the same subject matter as that in claim 23. Therefore, claim 27 is rejected under the same rationale as claim 23 above.
Regarding claim 28, this claim has substantially the same subject matter as that in claim 24. Therefore, claim 28 is rejected under the same rationale as claim 24 above.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SEOKJIN KIM/Primary Examiner, Art Unit 2844